I concur in the result of Mr. Justice POTTER'S opinion, but not in his holding that the term "gross negligence as used in the guest statute* is synonymous with wilful and wanton misconduct."
My Brother has written several opinions of the court on this subject and stated therein as in Findlay v. Davis, 263 Mich. 179
:
"This court has frequently held, in construing the guest act,* the term 'gross negligence' does not mean something of a less degree than wilful or wanton misconduct."
My Brother now returns to his statement in Riley v. Walters,277 Mich. 620, 631:
"The term 'gross negligence' as used in a majority of the cases where the term has been defined in this State has no application to the term as ordinarily used under the guest statute* where it is *Page 426 
used as synonymous with wilful and wanton misconduct."
We had occasion in that case, in a concurring opinion, to point out that the term "wilful and wanton misconduct" carries a meaning of its own.
NORTH, J., concurred with WIEST, J.
* 1 Comp. Laws 1929, § 4648. — REPORTER.